Citation Nr: 1103925	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  06-34 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to a rating higher than 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to March 1969.

This appeal to the Board of Veterans' Appeals (BVA or Board) is 
from a May 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2009, the Board remanded the Veteran's claims for an 
increased rating for PTSD and entitlement to a TDIU to RO via the 
Appeals Management Center (AMC) in Washington, DC.  
Unfortunately, these claims require further medical comment and 
therefore are again REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required.


REMAND

A preliminary review of the record upon its return to the Board 
discloses a need for further development prior to further 
appellate review.  In this regard, the VA examination afforded 
the Veteran pursuant to the Board's request raised an additional 
medical question that must be answered before the Veteran's 
claims can be properly addressed.  

More specifically, following the February 2010 VA examiner the 
Veteran was diagnosed as having PTSD and alcohol abuse, and the 
examiner commented that the Veteran's drinking reduced his 
ability to inhibit aggressive tendencies that were caused by his 
PTSD.  The examiner then concluded that the combination of PTSD 
and drinking made it unlikely that the Veteran could maintain 
gainful employment and that it may or may not be possible if the 
Veteran stopped drinking.  

So while this examination report lends supports the Veteran 
contention that he is unemployable, the examiner clearly 
indicated that the unemployability was due to a combination of 
PTSD and alcohol abuse.  However, it is not clear from the record 
before the Board, including a review of the February 2010 VA 
examination report, whether the Veteran's alcohol abuse was part 
and parcel, or a manifestation of his PTSD and thus can be 
considered in determining whether the Veteran is unemployable due 
to symptomatology associated with his service connected 
disability.  As such, there is insufficient medical evidence of 
record to decide these claims and another VA examination is 
necessary.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

The Veteran should be afforded an 
examination by a psychiatrist to ascertain 
the severity and manifestations of his 
PTSD.  Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review and 
the examination, the examiner is requested 
to specify all psychiatric disorders that 
meet the diagnostic criteria of the current 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders.  The examiner should also 
specify which psychiatric disorders and 
symptomatology are related to the Veteran's 
PTSD and which are not due to his service 
connected disability.  The examiner is 
specifically requested to answer the 
following questions:

(a)	Is the Veteran's alcohol 
abuse due to, related to, or a 
manifestation of the service 
connected PTSD?

(b)	Does the symptomatology 
associated with the service 
connected PTSD prevent the 
Veteran from obtaining, 
maintaining or performing 
substantially gainful employment

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If any benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


